DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application (in light of the interview summary/examiner’s amendment), filed 07/27/2022, with respect to the 112 rejections and 103 rejections have been fully considered and are persuasive.  The 112 rejections and 103 rejections have been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55

EXAMINER’S AMENDMENT
The application has been amended as follows: 
For the claims dated 07/27/2022, please amend the following starting from the bottom of Pg. 2 of independent claim 1:
the slave processing chip is further configured to perform and performing vehicle feature recognition on the fused snapped image based on a deep learning algorithm and transmitting a recognition result to the master processing chip, and the master processing chip is further configured to output the fused snapped image.
For the claims dated 07/27/2022, please amend the dependency of claim 18 as follows: The method according to claim 10, further comprising:

Allowable Subject Matter
Claims 1, 3, 5-6, 8, 10, 12, 14-15, 17-18, 20-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art could not anticipate or render obvious the limitations in the independent claims due to the amount of references.  The examiner viewed this as non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486